 


109 HRES 1019 IH: Honoring the life of Carl Brashear, the first African-American Navy Master Chief Diver.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1019 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Mr. Lewis of Kentucky submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Honoring the life of Carl Brashear, the first African-American Navy Master Chief Diver. 
 
 
Whereas Carl Brashear was born on January 19, 1931, in Larue County, Kentucky, and was raised in Sonora, Kentucky, in a sharecropping family, and joined the Navy on February 25, 1948, shortly after it was desegregated; 
Whereas in 1966, Mr. Brashear recovered a hydrogen bomb dropped off the waters of Spain and received a severe leg injury that resulted in its amputation below the knee; 
Whereas Mr. Brashear continued to train despite that setback, proving himself qualified to continue his missions with the Navy; 
Whereas in 1970 Mr. Brashear qualified as the first African-American Master Chief Diver in the history of the United States Navy; and 
Whereas Mr. Brashear’s story was portrayed in the 2000 film Men of Honor: Now, therefore, be it 
 
That the House of Representatives honors the life of Carl Brashear, the first African-American Master Chief Diver in the United States Navy, and his service to the Nation. 
 
